Name: Council Directive 87/355/EEC of 25 June 1987 amending Directive 71/316/EEC on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control
 Type: Directive
 Subject Matter: Europe;  technology and technical regulations;  mechanical engineering;  natural and applied sciences
 Date Published: 1987-07-11

 Avis juridique important|31987L0355Council Directive 87/355/EEC of 25 June 1987 amending Directive 71/316/EEC on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control Official Journal L 192 , 11/07/1987 P. 0046 - 0047 Finnish special edition: Chapter 13 Volume 16 P. 0145 Swedish special edition: Chapter 13 Volume 16 P. 0145 *****COUNCIL DIRECTIVE of 25 June 1987 amending Directive 71/316/EEC on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control (87/355/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Annex II to Council Directive 71/316/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control (4), as last amended by Directive 87/354/EEC (5), must be supplemented by drawings of the distinguishing letters E for Spain, EL for Greece and P for Portugal; Whereas it is also necessary to amend the said Annex in order to replace the drawing of the distinguishing letters IR for Ireland by IRL, HAS ADOPTED THIS DIRECTIVE: Article 1 1. The drawings referred to in point 3.2.1 of Annex II to Directive 71/316/EEC are hereby supplemented by the distinguishing letters E, EL and P and the distinguishing letters IR are hereby replaced by IRL. 2. The models for these distinguishing letters are shown below: Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 1987. They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field governed by this Directive. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 25 June 1987. For the Council The President H. DE CROO (1) OJ No C 317, 10. 12. 1986, p. 8. (2) Opinion delivered on 19 June 1987 (not yet published in the Official Journal). (3) OJ No C 150, 9. 6. 1987, p. 4. (4) OJ No L 202, 6. 9. 1971, p. 1. (5) See page 43 of this Official Journal.